DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/13/2021, 07/28/2021 and 11/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Do Te Kim on 11/04/2021.
The application has been amended as follows: 
13. (Currently Amended) A system for secure booting, the system comprising: 
a primary processor comprising a Field-Programmable Gate Array (FPGA); and 
a security device; Page 3 of 8Appl. No.: 16/255,917Docket No.: RTN-A043AUS/18-10758-US-NP Reply to Office Action dated July 2, 2021 
wherein the primary processor is configured to: 

validate the security device by comparing the received public key with a hash code; 
in response to the security device is-being successfully validated, receive custom  boot codes from the security device and store the custom boot codes in a Secure Device Manager (SDM), wherein the custom boot codes are received only after successful validation of the security device, and further wherein the SDM is located in the FPGA; 
program the FPGA by executing the custom boot codes; and 
execute a boot sequence for the primary processor by the programmed FPGA.

Response to Amendment
Claims 1-18 are pending. Claims 1, 9-11, 13 and 15 are currently amended. 
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 09/29/2021, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 1-18 has been withdrawn. 

Allowable Subject Matter
Claims 1-18 are allowed.


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After further search and consideration and applicant remarks put forth in the Remarks of 09/29/2021 on pages 6-7, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Atsatt (US Patent No. 9,600,291) discloses ensuring security in an integrated circuit system that includes a processor subsystem and a configurable-logic (e.g., FPGA) subsystem, which is capable of storing code executed by the processor.  Techniques for utilizing the configurable-logic to control the process of booting a processor in the processor subsystem securely are described.  Because the configurable-logic may be on the same die as the processor in the integrated circuit, the configurable-logic may securely boot the processor inside the security boundary of the package containing the die. (Atsatt, Abstract), KHESSIB et al. (US Pub No. 2019/0073478) discloses a Root of Trust hardware hierarchy provides firmware security for motherboard and peripheral devices.  Power is received at a computer system and, in response to the receipt of power, of a standby power rail of a motherboard of the computer system is energized, and a first microcontroller mounted on the motherboard authenticates first firmware associated with a baseboard management controller mounted on the motherboard and coupled to the first microcontroller. (KHESSIB, Abstract), Sanchez Diaz et al. (US Pub No. 2019/0266331) discloses a Dynamic Trust Manager (DTM) having an interface coupled to an embedded system including an Application Processor (AP), boot media, and security processor.  The security processor, at a start of a boot sequence of the AP, prevents the AP from proceeding with the boot sequence, verifies bootloader code stored in the boot media via boot media access, and if the bootloader Sanchez Diaz, Abstract), Grobelny et al. (US Pub No. 2021/0034733) discloses an information handling system including a gateway and a peripheral device monitor.  The gateway may interface peripheral devices and control access of host resources of the information handling system by any of the peripheral devices.  The peripheral device monitor may detect connection of an unverified peripheral device to the gateway, perform a trust verification process with the unverified peripheral device, control the gateway to enable access of the host resources by the unverified peripheral device when the unverified peripheral device becomes verified, and control the gateway to prevent access to the host resources by the unverified peripheral device when the unverified peripheral device fails the trust verification process.  The trust verification process may include validating a device certificate and verifying a digest of boot code of the peripheral device.  The peripheral device monitor may perform a verification failure procedure when the unverified peripheral device fails the trust verification process (Grobelny, Abstract) and Cha et al. (US Pub No. 2011/0302638) discloses integrity validation of a network device may be performed.  A network device comprising a secure hardware module, may receive a root key.  The secure hardware module may also receive a first code measurement.  The secure hardware module may provide a first key based on the root key and the first code measurement.  The secure hardware module may receive a second code measurement and provide a second key based on the first key and the second code measurement.  The release of keys based on code measurements may provide authentication in stages. (Cha, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “in response to the security device is-being successfully validated, receiving custom boot codes from the security device and storing the custom boot codes in a microprocessor, wherein the custom boot codes are received only after successful validation of the security device, and further wherein the microprocessor is located in a programmable memory of a primary processor; programming the programmable memory by executing the custom boot codes; and executing a boot sequence of the primary processor by the programmable memory” (as recited in claims 1 and 13). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437